Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 26, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149053                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 149053
                                                                   COA: 311726
                                                                   Allegan CC: 11-017191-FC
  DANNON LEWIS ANES,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the February 13, 2014
  judgment of the Court of Appeals is considered. We DIRECT the Allegan County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor shall address: (1) whether evidence that the
  complainant was touching the defendant’s groin area or otherwise “grinding on” him was
  prior sexual conduct that was admissible under MCL 750.520j(1)(a), or as part of the res
  gestae, and (2) whether exclusion of evidence that the complainant was touching the
  defendant’s groin area or otherwise “grinding on” him violated the defendant’s right of
  confrontation under the United States and Michigan Constitutions. US Const, Am VI;
  Const 1963, art 1, § 20.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 26, 2014
           h1119
                                                                              Clerk